 

Exhibit 10.1



 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”), dated as of April 16, 2020, by and among
Burlington Coat Factory Warehouse Corporation, a Florida corporation (the
“Company”), the entities listed on Schedule I hereto and each of the other
entities that may become a party hereto as provided herein (each of the
foregoing together with the Company, a “Grantor” and collectively, the
“Grantors”), and Wilmington Trust, National Association, in its capacity as
collateral agent for the Secured Parties (in such capacity and together with any
successors in such capacity, the “Collateral Agent”), in consideration of the
mutual covenants contained herein and benefits to be derived herefrom.

 

WITNESSETH:

 

WHEREAS, reference is made to that certain Notes Indenture, dated as of April
16, 2020 (as amended, modified, supplemented or restated and in effect from time
to time, the “Indenture”) by and among the Company, each Guarantor, Wilmington
Trust, National Association, in its capacity as trustee (together with its
successors in such capacity, the “Trustee”) and the Collateral Agent, pursuant
to which the Company is issuing $300,000,000 aggregate principal amount of its
6.250% Senior Secured Notes due 2025 (together with any additional notes issued
under the Indenture, the “Senior Secured Notes”);

 

WHEREAS, it is a condition to the issuance of the Senior Secured Notes that each
Grantor executes and delivers the applicable Collateral Documents, including
this Agreement; and

 

WHEREAS, this Agreement is made by the Grantors in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance in
full when due of the Secured Obligations;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Collateral Agent, on its own
behalf and on behalf of the other Secured Parties (and each of their respective
successors or permitted assigns), hereby agree as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.01                  Generally. All references herein to the UCC shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided, further, that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
the Security Interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

Section 1.02                  Definition of Certain Terms Used Herein. Unless
the context otherwise requires, all capitalized terms used but not defined
herein shall have the meanings set forth in the Indenture. In addition, as used
herein, the following terms shall have the following meanings:

 

“ABL Collateral Agent” shall mean Bank of America, N.A., in its capacity as
Collateral Agent under the ABL Credit Agreement, and its successors and
permitted assigns.

 



 

 

 

“ABL Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent under the ABL Credit Agreement, and its successors and
permitted assigns.

 

“ABL Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of April 16, 2020, among the Company, the
other Grantors, the ABL Administrative Agent, the ABL Collateral Agent, the Term
Loan Administrative Agent, the Term Loan Collateral Agent, the Collateral Agent
and each additional agent from time to time party thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time in accordance with its terms.

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

 

“Accessions” shall have the meaning given that term in the UCC.

 

“Account Debtor” shall have the meaning given that term in the UCC.

 

“Account(s)” shall mean “accounts”, as defined in the UCC, and shall also mean a
right to payment of a monetary obligation, whether or not earned by performance,
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, or (iii)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

“Additional Grantor Joinder Agreement” shall have the meaning assigned to such
term in Section 8.15.

 

“Additional Pari Passu Documents” shall have the meaning assigned to such term
in the Pari Passu Intercreditor Agreement.

 

“Additional Pari Passu Obligations” shall have the meaning assigned to such term
in the Pari Passu Intercreditor Agreement.

 

“Additional Pari Passu Secured Party” shall have the meaning assigned to such
term in the Pari Passu Intercreditor Agreement.

 

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in the Pari Passu Intercreditor Agreement.

 

“Blue Sky Laws” shall have the meaning assigned to such term in Section 6.01 of
this Agreement.

 

“Chattel Paper” shall have the meaning given that term in the UCC.

 



2  

 

 

“Collateral” shall mean all personal property of each Grantor, including,
without limitation: all (A) Accounts, (B) Chattel Paper, (C) Commercial Tort
Claims, (D) Deposit Accounts, (E) Documents, (F) Equipment, (G) Fixtures, (H)
General Intangibles (including Payment Intangibles), (I) Goods, (J) Instruments,
(K) Inventory, (L) Investment Property, (M) Letter-of-Credit Rights, (N)
Software, (O) Supporting Obligations, (P) money, policies and certificates of
insurance, deposits, cash, or other property, (Q) all books, records, and
information relating to any of the foregoing ((A) through (P)) and/or to the
operation of any Grantor’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded and maintained, (R) all insurance proceeds,
refunds, and premium rebates, including, without limitation, proceeds of fire
and credit insurance, whether any of such proceeds, refunds, and premium rebates
arise out of any of the foregoing ((A) through (Q)) or otherwise, (S)
[reserved], (T) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((A) through (S)), including the right of
stoppage in transit, and (U) any of the foregoing, whether now owned or now due,
or in which any Grantor has an interest, or hereafter acquired, arising, or to
become due, or in which any Grantor obtains an interest, and all products,
Proceeds, substitutions, and Accessions of or to any of the foregoing; provided,
however, that the Collateral shall not include (a) any rights or property
acquired under a lease, contract, property rights agreement or license, or any
intent to use trademark applications filed pursuant to Section 1(b) of the
Lanham Act, if and to the extent that the grant of a security interest in which
shall constitute or result in (i) the abandonment, cancellation, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
a breach or termination pursuant to the terms of, or a default under, any lease,
contract, property rights agreement or license (other than to the extent that
any restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other Applicable Law or
principles of equity); provided that the Proceeds from any such lease, contract,
property rights agreement or license shall not be excluded from the definition
of Collateral to the extent that the assignment of such Proceeds is not
prohibited, and provided, further, that any rights under any intent to use
trademark applications filed pursuant to Section 1(b) of the Lanham Act shall be
excluded from Collateral only to the extent and until a statement of use or
amendment to allege use is filed in connection with therewith and accepted by
the United States Patent and Trademark Office and only if inclusion of intent to
use applications prior to such time would result in the cancellation or
invalidation of the alleged trademark, (b) any governmental permit or franchise
that prohibits Liens on or collateral assignments of such permit or franchise
(other than to the extent that any restriction on such assignment would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other Applicable Law or principles of equity), or (c) any Security,
Investment Property or other equity interest representing more than 65% of the
outstanding voting stock of (i) any Foreign Subsidiary or (ii) any Subsidiary in
which substantially all of its assets consist of the Capital Stock of one or
more Foreign Subsidiaries).

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.

 

“Collateral Agent’s Rights and Remedies” shall have the meaning assigned to such
term in Section 8.08.

 

“Commercial Tort Claim” shall have the meaning given that term in the UCC and
shall include, without limitation, the Commercial Tort Claims from time to time
set forth on Schedule 4.10 hereto (as such schedule may be supplemented from
time to time in accordance with Section 4.10).

 

“Company” shall have the meaning assigned to such term in the preamble of this
Agreement.

 

“Control” shall have the meaning given that term in the UCC.

 



3  

 

 

“Deposit Account” shall have the meaning given that term in the UCC and shall
also include all demand, time, savings, passbook, or similar accounts maintained
with a bank or other financial institution.

 

“Documents” shall have the meaning given that term in the UCC.

 

“Equipment” shall mean “equipment”, as defined in the UCC, and shall also mean
all furniture, store fixtures, motor vehicles, rolling stock, machinery, office
equipment, plant equipment, tools, dies, molds, and other goods, property, and
assets which are used and/or were purchased for use in the operation or
furtherance of a Grantor’s business, and any and all Accessions or additions
thereto, and substitutions therefor.

 

“Event of Default” shall mean, collectively, any “Event of Default” as defined
in the Indenture or as defined in any Additional Pari Passu Document.

 

“Financing Statement” shall have the meaning given that term in the UCC.

 

“Fixtures” shall have the meaning given that term in the UCC.

 

“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Payment Intangibles; rights to
payment for credit extended; deposits; amounts due to any Grantor; credit
memoranda in favor of any Grantor; warranty claims; tax refunds and abatements;
insurance refunds and premium rebates; all means and vehicles of investment or
hedging, including, without limitation, options, warrants, and futures
contracts; records; customer lists; telephone numbers; goodwill; causes of
action; judgments; rights to collect payments under any settlement or other
agreement; literary rights; rights to performance; royalties; license and/or
franchise fees; rights of admission; licenses; franchises; license agreements,
including all rights of any Grantor to enforce same; permits, certificates of
convenience and necessity, and similar rights granted by any governmental
authority; developmental ideas and concepts; proprietary processes; blueprints,
drawings, designs, diagrams, plans, reports, and charts; catalogs; technical
data; computer records, rights of access to computer record service bureaus, and
service bureau computer contracts; tapes, disks, semi-conductors chips and
printouts; user technical reference, and other manuals and materials; IP
Collateral (as defined in the Intellectual Property Security Agreement);
proposals; cost estimates, and reproductions on paper, or otherwise, of any and
all concepts or ideas, and any matter related to, or connected with, the design,
development, manufacture, sale, marketing, leasing, or use of any or all
property produced, sold, or leased, by or credit extended or services performed,
by any Grantor, whether intended for an individual customer or the general
business of any Grantor, or used or useful in connection with research by any
Grantor.

 

“Goods” shall have the meaning given that term in the UCC.

 

“Grantors” shall have the meaning assigned to such term in the preamble of this
Agreement.

 

“Indemnitee” shall have the meaning assigned to such term in Section 8.06 of
this Agreement.

 

“Indenture” shall have the meaning assigned to such term in the preliminary
statements of this Agreement.

 



4  

 

 

“Instruments” shall have the meaning given that term in the UCC.

 

“Intellectual Property Security Agreement” shall mean the Intellectual Property
Security Agreement, dated as of April 16, 2020, by and among the Company, the
other Grantors and the Collateral Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

“Intercreditor Agreements” shall mean the ABL Intercreditor Agreement and the
Pari Passu Intercreditor Agreement.

 

“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) Goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Investment Property” shall have the meaning given that term in the UCC.

 

“Joinder Agreement” shall have the meaning assigned to such term in the Pari
Passu Intercreditor Agreement.

 

“Letter-of-Credit Right” shall have the meaning given that term in the UCC and
shall also mean any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded, or is at the time entitled to
demand, payment or performance.

 

“Notes Obligations” shall mean all Obligations of each Grantor under the
Indenture, the Notes and the Guarantees, including all principal, interest and
premium thereunder and shall include any interest accruing subsequent to the
commencement of an insolvency or liquidation proceeding at the rate provided for
in the Notes Documents, whether or not such interest is an allowed claim under
any such proceeding or under applicable state, federal or foreign law.

 

“Pari Passu Intercreditor Agreement” shall mean that certain intercreditor
agreement, dated as of April 16, 2020, by and among the Company, the other
Grantors, the Collateral Agent, the Term Loan Collateral Agent and the Trustee,
as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time in accordance with its terms.

 

“Payment Intangible” shall have the meaning given that term in the UCC and shall
also mean any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 

“Permitted Disposition” shall mean “Permitted Disposition” as defined in the
Indenture that is not prohibited by any Additional Pari Passu Document.

 

“Permitted Encumbrances” shall mean “Permitted Encumbrances” as defined in the
Indenture that is not prohibited by any Additional Pari Passu Document.

 

“Proceeds” shall mean “proceeds”, as defined in the UCC, and shall also include
each type of property described in the definition of Collateral.

 



5  

 

 

“Secured Obligations” shall mean, collectively, all Notes Obligations and all
Additional Pari Passu Obligations.

 

“Secured Parties” shall mean, collectively, the Trustee, the Collateral Agent
and the Holders and each Additional Pari Passu Secured Party.

 

“Securities Act” shall have the meaning assigned to such term in Section 6.01 of
this Agreement.

 

“Security” shall have the meaning given that term in the UCC.

 

“Security Interest” shall have the meaning assigned to such term in Section 2.01
of this Agreement.

 

“Software” shall have the meaning given that term in the UCC.

 

“Supporting Obligation” shall have the meaning given that term in the UCC and
shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.

 

“Term Loan Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent under the Term Loan Agreement, and its
successors and permitted assigns.

 

Section 1.03                  Rules of Construction. The rules of constructions
specified in Section 1.4 of the Indenture shall be applicable to this Agreement.

 

ARTICLE 2

Security Interest

 

Section 2.01                  Security Interest. As security for the payment or
performance, as the case may be, in full of its Secured Obligations, each
Grantor hereby grants to the Collateral Agent, its successors and permitted
assigns, for its own benefit and the benefit of the other Secured Parties, a
security interest in, and collaterally assigns to the Collateral Agent, its
successors and permitted assigns, for its own benefit and the benefit of the
other Secured Parties, all of such Grantor’s right, title and interest in, to
and under the Collateral (the “Security Interest”) wherever located, and whether
now existing or hereafter arising or acquired from time to time. Without
limiting the foregoing, each Grantor hereby designates the Collateral Agent as
such Grantor’s true and lawful attorney, exercisable by the Collateral Agent
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, to file one or more Financing Statements,
amendments to Financing Statements, continuation statements, or to sign other
documents for the purpose of perfecting, confirming, continuing, or protecting
the Security Interest granted by each Grantor, without the signature of any
Grantor (each Grantor hereby appointing the Collateral Agent as such Person’s
attorney to sign such Person’s name to any such instrument or document, whether
or not an Event of Default exists), and naming any Grantor or the Grantors, as
debtors, and the Collateral Agent, as secured party. Any such financing
statement may indicate the Collateral as “all assets of the Grantor whether now
existing or hereafter acquired”, “all personal property of the debtor whether
now existing or hereafter acquired” or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC.

 



6  

 

 

Notwithstanding the grant of authority to the Collateral Agent under this
Section 2.01, and in accordance with Sections 3.02 and 7.01 below, each Grantor
agrees to prepare and file or cause to be filed, at its own expense, any
Financing Statements, amendments to Financing Statements, continuation
statements or any other documents or instruments in each governmental, municipal
or other office as is necessary to perfect or maintain the perfection of the
Collateral Agent’s Security Interest in the Collateral and to deliver to the
Collateral Agent a file stamped copy of each such Financing Statement, amendment
thereto, continuation statement or other document or instrument in connection
with this Agreement or any other Collateral Document.

 

Without limiting the provisions of the first paragraph above and in furtherance
of the provisions of the second paragraph above, the Collateral Agent hereby
designates each Grantor as the Collateral Agent’s true and lawful attorney, with
full power of substitution, at each Grantor’s option, to file one or more
Financing Statements, amendments to Financing Statements, continuation
statements, or to sign other documents solely for the purpose of perfecting,
confirming, continuing, or protecting the Security Interest granted by each
Grantor, but not releasing or deleting any Collateral, without the signature of
the Collateral Agent, and naming any Grantor or the Grantors, as debtors, and
the Collateral Agent, as secured party. Any such financing statement may
indicate the Collateral as “all assets of the Grantor whether now existing or
hereafter acquired”, “all personal property of the debtor whether now existing
or hereafter acquired” or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC.

 

Section 2.02                  No Assumption of Liability. The Security Interest
is granted as security only and shall not subject the Collateral Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

 

ARTICLE 3

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the other Secured Parties that:

 

Section 3.01                  Title and Authority. Each Grantor has good and
valid rights in, and title to, the Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person, other than any consent or approval which has been obtained.

 

Section 3.02                  Filings. Financing Statements or other appropriate
filings, recordings or registrations containing a description of the Collateral
have been or will be timely filed in each governmental, municipal or other
office as is necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for its own benefit and the benefit of the other Secured
Parties) in respect of all Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States or Canada
(or any political subdivision thereof) and its territories and possessions, and
no further or subsequent filing, refiling, recording, rerecording, registration
or re-registration is necessary in any such jurisdiction, except as provided
under Applicable Law with respect to the filing of continuation statements or as
a result of any change in a Grantor’s name or jurisdiction of incorporation or
formation or under any other circumstances under which, pursuant to the UCC,
filings previously made have become misleading or ineffective in whole or in
part.

 



7  

 

 

Section 3.03                  Validity and Priority of Security Interest. The
Security Interest constitutes (a) a legal and valid security interest in all of
the Collateral securing the payment and performance of the Secured Obligations,
and (b) subject to the making of the filings described in Section 3.02 above
within the time periods prescribed by Applicable Law, a perfected security
interest in all of the Collateral (to the extent perfection in the Collateral
can be accomplished by such filing) and (c) subject to the obtaining of Control
by the Collateral Agent (or, to the extent only one Person can have Control
thereof under Applicable Law, the ABL Collateral Agent or the Term Loan
Collateral Agent, as applicable, as agent and/or bailee for the Collateral Agent
pursuant to the applicable Intercreditor Agreement), a perfected security
interest in all of the Collateral (to the extent perfection in the Collateral
can be accomplished by Control and perfection of the Security Interest in such
Collateral is required by the terms hereof or of the Indenture). The Security
Interest is and shall be (i) pari passu with the Liens securing the Term Loan
Obligations and any Additional Pari Passu Obligations and (ii) prior to any
other Lien on any of the Collateral, subject only to (a) with respect to the ABL
Priority Collateral only, Permitted Encumbrances under the ABL Credit Agreement
including the senior lien of the ABL Collateral Agent on ABL Priority
Collateral, and (b) other Permitted Encumbrances having priority by operation of
Applicable Law.

 

Section 3.04                  Absence of Other Liens. The Collateral is owned by
the Grantors free and clear of any Lien, except for (i) Permitted Encumbrances
or (ii) Liens for which termination statements have been delivered to the
Collateral Agent. The Grantors have not (a) filed or consented to the filing of
(i) any Financing Statement or analogous document under the UCC or any other
Applicable Law covering any Collateral, (ii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, or (b)
entered into any agreement in which any Grantor grants Control over any
Collateral, which Financing Statement, control agreement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Encumbrances.

 

 

 

ARTICLE 4

Covenants

 

Section 4.01                  Change of Name; Location of Collateral; Records;
Place of Business.

 

(a)                 Each Grantor will furnish to the Collateral Agent prompt
(and in any event, within 30 days of such change, or such earlier date required
by the ABL Credit Agreement) written notice of any change in: (i) any Grantor’s
name; (ii) the location of any Grantor’s chief executive office or its principal
place of business; (iii) any Grantor’s organizational structure or jurisdiction
of incorporation or formation; or (iv) any Grantor’s Federal Taxpayer
Identification Number or organizational identification number, if any, assigned
to it by its jurisdiction of organization. Each Grantor agrees to file or cause
to be filed no later than 30 days (or such earlier date required by the ABL
Credit Agreement) after the effective date of any change referred to in the
preceding sentence all filings, publications and registrations under the UCC or
other Applicable Law that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (which shall be (i) pari
passu with the Liens securing the Term Loan Obligations and any Additional Pari
Passu Obligations and (ii) prior to any other Lien on any of the Collateral,
subject only to (a) with respect to the ABL Priority Collateral only, Permitted
Encumbrances under the ABL Credit Agreement, and (b) other Permitted
Encumbrances having priority by operation of Applicable Law) for its own benefit
and the benefit of the other Secured Parties. The Collateral Agent shall have no
duty to inquire about any of the changes described in this clause (a); the
parties acknowledging and agreeing that each Grantor is solely responsible to
take all action described in the immediately preceding sentence.

 



8  

 

 

(b)                 Each Grantor agrees (i) to maintain, at its own cost and
expense, records with respect to the Collateral owned by it which are complete
and accurate in all material respects and which are consistent with its current
practices or in accordance with such prudent and standard practices used in
industries that are the same as, or similar to, those in which such Grantor is
engaged, but in any event to include accounting records which are complete in
all material respects indicating all payments and proceeds received with respect
to any part of the Collateral, and (ii) at such time or times as the Collateral
Agent may reasonably request (it being understood that the Collateral Agent has
no duty to make such request), promptly to prepare and deliver to the Collateral
Agent a duly certified schedule or schedules in form and detail reasonably
satisfactory to the Collateral Agent showing the identity, amount and location
of any and all Collateral.

 

Section 4.02                  Protection of Security. Each Grantor shall, at its
own cost and expense, take any and all actions reasonably necessary to defend
title to the Collateral against all Persons and to defend the Security Interest
of the Collateral Agent in the Collateral and the priority thereof against any
Lien (other than Permitted Encumbrances).

 

Section 4.03                  Further Assurances. Each Grantor agrees, at its
own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further documents, Financing Statements, amendments to Financing
Statements, continuation statements, agreements and instruments and take all
such further actions as may be reasonably necessary or required or as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby or the validity or priority of such Security Interest, including
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any Financing Statements, amendments to Financing Statements, continuation
statements or other documents in connection herewith or therewith. Without
limiting the foregoing, each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further documents,
Financing Statements, amendments to Financing Statements, continuation
statements, agreements and instruments and take all such further actions as may
be reasonably necessary or required or as the Collateral Agent may from time to
time reasonably request to perfect or maintain the perfection of the Collateral
Agent’s Security Interest in all Accounts, Inventory, Deposit Accounts,
Investment Property, and the proceeds therefrom (including causing the
Collateral Agent, subject to the Pari Passu Intercreditor Agreement, to have
Control of any such Collateral to the extent required under the Indenture or any
Additional Pari Passu Document and to the extent perfection in such Collateral
can be accomplished by Control). If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument with an individual face value in excess of $1,000,000 (or
with respect to all such promissory notes or other Instruments, an aggregate
face value in excess of $5,000,000), such note or Instrument shall be duly
endorsed and, subject to the Pari Passu Intercreditor Agreement, be promptly
pledged and delivered to the Collateral Agent.

 



9  

 

 

Section 4.04                  Taxes; Encumbrances. At its option, the Collateral
Agent may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Collateral
(other than Permitted Encumbrances), and may take any other action which the
Collateral Agent may reasonably deem necessary or desirable to repair, maintain
or preserve any of the Collateral to the extent any Grantor fails to do so as
required by the Indenture, any Additional Pari Passu Document or this Agreement,
and each Grantor jointly and severally agrees to reimburse the Collateral Agent
for any payment made or any expense incurred by the Collateral Agent pursuant to
the foregoing authorization within thirty (30) days after receipt of an invoice
therefor setting forth such expenses in reasonable detail; provided, however,
that the Collateral Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding in a court of
competent jurisdiction (in which the Collateral Agent has had an opportunity to
be heard), from which finding no further appeal is available, that the
Collateral Agent had acted with willful misconduct or in a grossly negligent
manner; provided, further, that the making of any such payments or the taking of
any such action by the Collateral Agent shall not be deemed to constitute a
waiver of any Default or Event of Default arising from the Grantor’s failure to
have made such payments or taken such action. Nothing in this Section 4.04 shall
be interpreted as excusing any Grantor from the performance of any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Collateral Documents.

 

Section 4.05                  Assignment of Security Interest. Subject to the
Intercreditor Agreements, if at any time any Grantor shall take a security
interest in any property of an Account Debtor or any other Person to secure
payment and performance of an Account, such security interest shall be
automatically pledged and assigned to the Collateral Agent hereunder. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of, and transferees
from, the Account Debtor or other Person granting the security interest.

 

Section 4.06                  Continuing Obligations of the Grantors. Each
Grantor shall remain liable to observe and perform in all material respects all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

 

Section 4.07                  Use and Disposition of Collateral. Subject to the
Intercreditor Agreements, none of the Grantors shall make or permit to be made
any collateral assignment, pledge or hypothecation of the Collateral or shall
grant any other Lien in respect of the Collateral or shall grant Control (for
purposes of security) of any Collateral to any Person, except for Permitted
Encumbrances and Permitted Dispositions. Subject to the Intercreditor
Agreements, except for Permitted Dispositions expressly permitted in the
Indenture and any Additional Pari Passu Document, none of the Grantors shall
make or permit to be made any transfer of the Collateral.

 

Section 4.08                  [Reserved].

 

Section 4.09                  Insurance.

 

(a)                 Each Grantor shall (i) maintain such insurance, as may be
required by Applicable Law; and (ii) furnish to the Collateral Agent, upon
written request, full information as to the insurance carried.

 

(b)                 Subject to the Intercreditor Agreements, each Grantor hereby
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact), exercisable only after
the occurrence and during the continuance of Event of Default under Section
6.1(1), (2) or (8) of the Indenture, for the purpose of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, but is under no obligation to, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Default or Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section  4.09,
including reasonable attorneys’ fees, court costs, out-of-pocket expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Secured Obligations secured
hereby.

 



10  

 

 

Section 4.10                  Commercial Tort Claims. As of date hereof, except
as set forth on Schedule 4.10, none of the Collateral consists of a Commercial
Tort Claim. If any Grantor shall at any time acquire a Commercial Tort Claim
having a value in excess of $1,000,000 (or with respect to all such Commercial
Tort Claims, having an aggregate value in excess of $5,000,000), such Grantor
shall promptly notify the Collateral Agent in writing of the details thereof and
shall update Schedule 4.10 to reflect such Commercial Tort Claim and the
Grantors shall take such actions as may be reasonably necessary or required or
as the Collateral Agent shall reasonably request in order to grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, a perfected
security interest therein and in the Proceeds thereof.

 

Section 4.11                  Legend. Subject to the Intercreditor Agreements,
at the request of the Collateral Agent (it being understood that the Collateral
Agent has no duty to make such request), each Grantor shall legend its Accounts
and its books, records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such Accounts have been assigned to the
Collateral Agent, for the benefit of the Secured Parties, and that the
Collateral Agent has a security interest therein.

 

ARTICLE 5

[reserved]

 

ARTICLE 6

Remedies

 

Section 6.01                  Remedies upon Event of Default. Subject to the
Intercreditor Agreements, after the occurrence and during the continuance of an
Event of Default, it is agreed that the Collateral Agent shall have in any
jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the UCC or
other Applicable Law. In each case subject to the Intercreditor Agreements, the
rights and remedies of the Collateral Agent after the occurrence and during the
continuation of an Event of Default shall include, without limitation, the right
(but not the obligation) to take any or all of the following actions at the same
or different times:

 

(a)                 With respect to any Collateral consisting of Accounts,
General Intangibles (including Payment Intangibles), Letter-of-Credit Rights,
Instruments, Chattel Paper, Documents, and Investment Property, the Collateral
Agent may collect the Collateral with or without the taking of possession of any
of the Collateral.

 

(b)                 With respect to any Collateral consisting of Accounts, the
Collateral Agent may: (i) demand, collect and receive any amounts relating
thereto, as the Collateral Agent may determine; (ii) commence and prosecute any
actions in any court for the purposes of collecting any such Accounts and
enforcing any other rights in respect thereof; (iii) defend, settle or
compromise any action brought and, in connection therewith, give such discharges
or releases as the Collateral Agent may reasonably deem appropriate; (iv)
receive, open and dispose of mail addressed to any Grantor and endorse checks,
notes, drafts, acceptances, money orders, bills of lading, warehouse receipts or
other instruments or documents evidencing payment, shipment or storage of the
goods giving rise to such Accounts or securing or relating to such Accounts, on
behalf of and in the name of such Grantor; and (v) sell, assign, transfer, make
any agreement in respect of, or otherwise deal with or exercise rights in
respect of, any such Accounts or the goods or services which have given rise
thereto, as fully and completely as though the Collateral Agent was the absolute
owner thereof for all purposes.

 



11  

 

 

(c)                 With respect to any Collateral consisting of Investment
Property, the Collateral Agent may: (i) exercise all rights of any Grantor with
respect thereto, including without limitation, the right to exercise all voting
and corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability; (ii) transfer such Collateral at any time to itself, or to its
nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Secured Obligations; and (iii) demand, sue for,
collect or make any compromise or settlement it deems desirable. The Grantors
recognize that (a) the Collateral Agent may be unable to effect a public sale of
all or a part of the Investment Property by reason of certain prohibitions
contained in the Securities Act of 1933, 15 U.S.C, §77, (as amended and in
effect, the “Securities Act”) or the Securities laws of various states (the
“Blue Sky Laws”), but may be compelled to resort to one or more private sales to
a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof, (b) that private
sales so made may be at prices and upon other terms less favorable to the seller
than if the Investment Property were sold at public sales, (c) that neither the
Collateral Agent nor any other Secured Party has any obligation to delay sale of
any of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. Notwithstanding anything herein to the contrary, no Grantor shall be
required to register, or cause the registration of, any Investment Property
under the Securities Act or any Blue Sky Laws.

 

(d)                 With respect to any Collateral consisting of Inventory,
Goods, and Equipment, the Collateral Agent may conduct one or more going out of
business sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor. The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.

 

(e)                 With or without legal process and with or without prior
notice or demand for performance, the Collateral Agent may enter upon, occupy,
and use any premises owned or occupied by each Grantor, and may exclude the
Grantors from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Collateral Agent to the extent the Collateral Agent
deems such exclusion reasonably necessary to preserve and protect the
Collateral. The Collateral Agent shall not be required to remove any of the
Collateral from any such premises upon the Collateral Agent’s taking possession
thereof, and may render any Collateral unusable to the Grantors. In no event
shall the Collateral Agent be liable to any Grantor for use or occupancy by the
Collateral Agent of any premises pursuant to this Section 6.01, nor for any
charge (such as wages for the Grantors’ employees and utilities) incurred in
connection with the Collateral Agent’s exercise of the Collateral Agent’s Rights
and Remedies (as defined herein) hereunder.

 

12  

 

 

(f)                  The Collateral Agent may require any Grantor to assemble
the Collateral and make it available to the Collateral Agent at the Grantor’s
sole risk and expense at a place or places which are reasonably convenient to
both the Collateral Agent and such Grantor.

 

(g)                 Each Grantor agrees that the Collateral Agent shall have the
right, subject to Applicable Law, to sell or otherwise dispose of all or any
part of the Collateral, at public or private sale, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. Each purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.

 

(h)                 Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Grantors such notice as may
be practicable under the circumstances), the Collateral Agent shall give the
Grantors at least ten (10) days’ prior written notice, by authenticated record,
of the date, time and place of any proposed public sale, and of the date after
which any private sale or other disposition of the Collateral may be made. Each
Grantor agrees that such written notice shall satisfy all requirements for
notice to that Grantor which are imposed under the UCC or other Applicable Law
with respect to the exercise of the Collateral Agent’s Rights and Remedies upon
default. The Collateral Agent shall not be obligated to make any sale or other
disposition of any Collateral if it shall determine not to do so, regardless of
the fact that notice of sale or other disposition of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement

 

(i)                   Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale. At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. If any of the Collateral is sold, leased, or otherwise
disposed of by the Collateral Agent on credit, the Secured Obligations shall not
be deemed to have been reduced as a result thereof unless and until payment in
full is received thereon by the Collateral Agent.

 

(j)                   At any public (or, to the extent permitted by Applicable
Law, private) sale made pursuant to this Section 6.01, the Collateral Agent or
any other Secured Party may bid for or purchase, free (to the extent permitted
by Applicable Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor, the Collateral or any part thereof offered for sale and
may make payment on account thereof by using any claim then due and payable to
the Collateral Agent or such other Secured Party from any Grantor on account of
the Secured Obligations as a credit against the purchase price, and the
Collateral Agent or such other Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.

 

(k)                 For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof. The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.

 



13  

 

 

(l)                   As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose upon the Collateral and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

(m)              To the extent permitted by Applicable Law, each Grantor hereby
waives all rights of redemption, stay, valuation and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

 

The Collateral Agent shall exercise rights and remedies and sell the Collateral
under the Collateral Documents only in accordance with the Pari Passu
Intercreditor Agreement and the Indenture.

 

Section 6.02                  Application of Proceeds.

 

(a)                 Subject to the Intercreditor Agreements, after the
occurrence and during the continuance of an Event of Default and acceleration of
the Secured Obligations pursuant to the terms hereof and of the Indenture or any
Additional Pari Passu Document, the Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral, as well as any Collateral consisting
of cash, or any Collateral granted under any other of the Collateral Documents,
in the following order or priority:

 

First: to the Collateral Agent and the Trustee, each of their agents and
attorneys for amounts due under Section 7.7 of the Indenture and any
corresponding provisions of any Additional Pari Passu Document, including
payment of all reasonable compensation, expense and liabilities incurred, and
all advances that may have been made, by the Collateral Agent and the Trustee
and the fees, costs and expenses of collection;

 

Second: to the payment in full of the Secured Obligations (the amounts so
applied to be distributed to the Trustee or the Additional Senior Class Debt
Representative pro rata in accordance with the respective amounts of the Secured
Obligations for further distribution in accordance with the Indenture and the
Additional Pari Passu Document owed to them on the date of any such
distribution; and

 

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

 

(b)                 Subject to the Intercreditor Agreements, if, despite the
provisions of this Agreement, any Secured Party shall receive any payment or
other recovery in excess of its portion of payments on account of the Secured
Obligations to which it is then entitled in accordance with this Agreement, such
Secured Party shall hold such payment or other recovery in trust for the benefit
of all Secured Parties hereunder for distribution in accordance with this
Section 6.02.

 

(c)                 In making the determinations and allocations required by
this Section 6.02, the Collateral Agent may conclusively rely upon information
supplied by the Trustee or Additional Senior Class Debt Representative as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations, and the Collateral Agent shall have no
liability to any of the Secured Parties for actions taken in reliance on such
information, provided that nothing in this sentence shall prevent any Grantor
from contesting any amounts claimed by any Secured Party in any information so
supplied. All distributions made by the Collateral Agent pursuant to this
Section 6.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by any Additional Senior Class Debt
Representative of any amounts distributed to it.

 



14  

 

 

(d)                 Subject to the Intercreditor Agreements, the Collateral
Agent shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement, the Indenture
and each Additional Pari Passu Document. Upon any sale or other disposition of
the Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale or other
disposition shall be a sufficient discharge to the purchaser or purchasers of
the Collateral so sold or otherwise disposed of and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to the Collateral Agent or such officer or be answerable in any
way for the misapplication thereof.

 

ARTICLE 7

Perfection of Security Interest

 

Section 7.01                  Perfection by Filing. This Agreement constitutes
an authenticated record, and each Grantor hereby authorizes the Collateral Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral, in such filing offices
as the Collateral Agent shall reasonably deem necessary, and the Grantors shall
pay the Collateral Agent’s reasonable costs and out-of-pocket expenses incurred
in connection therewith. Each Grantor hereby further agrees that a carbon,
photographic, or other reproduction of this Agreement shall be sufficient as a
Financing Statement and may be filed as a Financing Statement in any and all
jurisdictions. Notwithstanding the foregoing authorization, each Grantor hereby
agrees to prepare and file or caused to be filed, at its own expense, any
financing or continuation statements, and amendments thereto, or any other
documents or instruments, relative to all or any part of the Collateral, in such
filing offices as are necessary or required in order to perfect or maintain the
perfection of the Collateral Agent’s Security Interest in the Collateral, and to
deliver to the Collateral Agent a filed stamped copy of each such financing or
continuation statement, or amendment thereto, or other such document or
instrument. Neither the Trustee nor the Collateral Agent shall be under any
obligation to file any such financing or continuation statements, and amendments
thereto, or any other document or instrument in connection with this Agreement
or any other Collateral Document.

 

Section 7.02                  Other Perfection, Etc. The Grantors shall at any
time and from time to time take such steps as may be reasonably necessary or
required or as the Collateral Agent may reasonably request for the Collateral
Agent, subject to the Intercreditor Agreements, (a) to obtain Control of any
Investment Property in accordance with the provisions of the Pledge Agreement,
and (b) otherwise to insure the continued perfection of the Collateral Agent’s
Security Interest in any of the Collateral with the priority described in
Section 3.03 and of the preservation of the Collateral Agent’s rights therein.

 

Section 7.03                  Savings Clause. Nothing contained in this Article
7 shall be construed to narrow the scope of the Collateral Agent’s Security
Interest in any of the Collateral or the perfection or priority thereof or to
impair or otherwise limit any of the Collateral Agent’s Rights and Remedies
hereunder except (and then only to the extent) as mandated by the UCC.

 

ARTICLE 8

Miscellaneous

 

Section 8.01                  Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 12.2 of the Indenture and all notices to any Additional
Senior Class Debt Representative shall be given to it at the address set forth
in the Joinder Agreement.

 



15  

 

 

Section 8.02                  Grant of Non-Exclusive License. Without limiting
the provision of Section 6.01 hereof or any other rights of the Collateral Agent
as the holder of a Lien on any IP Collateral (as defined in the Intellectual
Property Security Agreement), each Grantor hereby grants to the Collateral Agent
a royalty free, non-exclusive, irrevocable license, to use, apply, and affix any
trademark, trade name, logo, or similar indicia of source or origin in which any
Grantor now or hereafter has rights, such license to be effective upon the
Collateral Agent’s exercise of the Collateral Agent’s Rights and Remedies
hereunder including, without limitation, in connection with any completion of
the manufacture of Inventory or any sale or other disposition of Inventory.

 

Section 8.03                  Security Interest Absolute. All rights of the
Collateral Agent hereunder, the Security Interest and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Indenture, any Additional Pari Passu
Document, any other Collateral Document, any agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Indenture, any Additional
Pari Passu Document, any other Collateral Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from the Guaranty or any other guarantee, securing or guaranteeing all
or any of the Secured Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement (other than circumstances
under which all Secured Obligations (other than contingent indemnification
obligations as to which no claims have been asserted) shall have been paid in
full).

 

Section 8.04                  Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors herein and in any other
Collateral Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Collateral Document
shall be considered to have been relied upon by the Collateral Agent and the
other Secured Parties and shall survive the execution and delivery of this
Agreement and the other Collateral Documents and the issuance of the Senior
Secured Notes or any other Secured Obligations, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Collateral Agent or any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Indenture or any Additional Pari Passu Agreement, and shall
continue in full force and effect unless terminated in accordance with
Section 8.14 hereof and the Indenture.

 

Section 8.05                  Binding Effect; Several Agreement; Assignments.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises and agreements by or on behalf of the
Grantors that are contained in this Agreement shall bind and inure to the
benefit of each Grantor and its respective successors and permitted assigns.
This Agreement shall be binding upon each Grantor and the Collateral Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of each Grantor, the Collateral Agent and the other Secured Parties and
their respective successors and permitted assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such attempted assignment or
transfer shall be void) except as expressly permitted by this Agreement or the
Indenture. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 



 



16  

 

 

Section 8.06                  Collateral Agent’s Fees and Expenses;
Indemnification.

 

(a)                Without limiting or duplicating any of their obligations
under the Indenture, any Additional Pari Passu Document or the other Collateral
Documents, the Grantors jointly and severally agree (i) to pay, in accordance
with Section 7.7 of the Indenture and any corresponding provision in any
Additional Pari Passu Document, all fees and expenses incurred by the Collateral
Agent and (ii) to indemnify, in accordance with Section 7.7 of the Indenture and
any corresponding provision in any Additional Pari Passu Document in connection
with or in anyway related to (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the Collateral Agent’s Rights and Remedies hereunder, (iv) the failure of any
Grantor to perform or observe any of the provisions hereof or (v) the
transactions contemplated hereby, in each case subject to the limitations
contained in the Indenture and any Additional Pari Passu Document (to which the
Collateral Agent is a party) or the other Collateral Documents.

 

(b)                 Any such amounts payable as provided hereunder shall be
additional Secured Obligations secured hereby and by the other Collateral
Documents and shall survive the termination of this Agreement or the earlier
resignation or removal of the Collateral Agent.

 

Section 8.07                  Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.08                  Waivers; Amendment.

 

(a)                 The rights, remedies, powers, privileges, and discretions of
the Collateral Agent hereunder (herein, the “Collateral Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delay or omission by the Collateral Agent in
exercising or enforcing any of the Collateral Agent’s Rights and Remedies shall
operate as, or constitute, a waiver thereof. No waiver by the Collateral Agent
of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement. No single or partial exercise of any of the
Collateral Agent’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Collateral Agent and any
Person, at any time, shall preclude the other or further exercise of the
Collateral Agent’s Rights and Remedies. No waiver by the Collateral Agent of any
of the Collateral Agent’s Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing
waiver. The Collateral Agent’s Rights and Remedies may be exercised at such time
or times and in such order of preference as the Collateral Agent may determine.
The Collateral Agent’s Rights and Remedies may be exercised without resort or
regard to any other source of satisfaction of the Secured Obligations. No waiver
of any provisions of this Agreement or any other Collateral Document or consent
to any departure by any Grantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on any Grantor in any case shall entitle
such Grantor or any other Grantor to any other or further notice or demand in
similar or other circumstances.

 

(b)                 Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Collateral Agent and the Grantor or Grantors with respect to whom
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Sections 9.1 and 9.2 of the Indenture and
corresponding provisions of each Additional Pari Passu Document.

 



17  

 

 

Section 8.09              WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER COLLATERAL DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS
WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.09.

 

Section 8.10                  Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 8.11                  Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy e-mail or other electronic methods
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 8.12                  Headings. Article and Section headings used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

Section 8.13                  Jurisdiction; Consent to Service of Process.

 

(a)                 Each of the Grantors agrees that any suit for the
enforcement of this Agreement or any other Collateral Document may be brought in
the courts of the State of New York sitting in the Borough of Manhattan or any
federal court sitting therein, as the Collateral Agent may elect in its sole
discretion, and consents to the non-exclusive jurisdiction of such courts. Each
party to this Agreement hereby waives any objection which it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Grantor or its properties in the courts of
any jurisdiction.

 

(b)                 Each of the Grantors agrees that any action commenced by any
Grantor asserting any claim or counterclaim arising under or in connection with
this Agreement or any other Collateral Document shall be brought solely in a
court of the State of New York sitting in the Borough of Manhattan or any
federal court sitting therein, as the Collateral Agent may elect in its sole
discretion, and consents to the exclusive jurisdiction of such courts with
respect to any such action.

 

(c)                 Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 8.01. Nothing in this
Agreement or any other Collateral Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 



18  

 

 

Section 8.14                  Termination; Release of Collateral.

 

(a)                 The Liens securing the Senior Secured Notes will be
released, in whole or in part, as provided in Section 10.4 of the Indenture and
the Liens securing Additional Pari Passu Obligations of any series will be
released, in whole or in part, as provided in the Additional Pari Passu
Documents governing such obligations. Upon at least two (2) Business Days’ prior
written request by the Grantors accompanied by the Officer’s Certificate
required by the Indenture, the Collateral Agent shall, without recourse,
representation or warranty of any kind and at the Grantors sole cost and
expense, execute such documents as the Grantors may reasonably request to
evidence the release of the Liens upon any Collateral described in this Section
8.14; provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in its reasonable opinion, would,
under Applicable Law, expose the Collateral Agent to liability or create any
obligation or entail any adverse consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Grantor in respect
of) all interests retained by any Grantor, including, without limitation, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(b)                 Except for those provisions which expressly survive the
termination thereof, this Agreement and the Security Interest granted herein
shall terminate when all of the Secured Obligations (other than contingent
indemnity obligations with respect to then unasserted claims) have been paid in
full in cash, at which time, upon receipt of the Officer’s Certificate and
Opinion of Counsel required by the Indenture, the Collateral Agent shall,
without recourse, representation or warranty of any kind, execute and deliver to
the Grantors, at the Grantors’ expense, all UCC termination statements and
similar documents that the Grantors shall reasonably request to evidence such
termination; provided, however, that the Indenture, any Additional Pari Passu
Document, this Agreement, and the Security Interest granted herein shall be
reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Grantor or any other Grantor. Any
execution and delivery of termination statements or other documents pursuant to
this Section 8.14 shall be without recourse to, or warranty by, the Collateral
Agent or any other Secured Party.

 

Section 8.15                  Additional Grantors. If, after the date hereof,
pursuant to the terms and conditions of the Indenture and/or any Additional Pari
Passu Document, any Grantor shall be required to cause any Subsidiary or other
Person to become a party hereto, such Grantor shall cause such Person to execute
and deliver to the Collateral Agent an Additional Grantor Joinder Agreement in
the form of Exhibit A (the “Additional Grantor Joinder Agreement”), and such
Person shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Grantor party hereto and shall be deemed
to have collaterally assigned and granted to the Collateral Agent, for the
benefit of the Secured Parties, the security interest described in such
Additional Grantor Joinder Agreement and Article 2 hereof.

 

Section 8.16                  Additional Pari Passu Obligations. On or after the
date hereof, the Company may from time to time designate additional obligations
as Additional Pari Passu Obligations pursuant to Section 5.13 of the Pari Passu
Intercreditor Agreement. Upon such designation in accordance with Section 5.13
of the Pari Passu Intercreditor Agreement and delivery by such Additional Senior
Class Debt Representative of a Joinder Agreement, such Additional Pari Passu
Obligations will be governed by and will constitute Secured Obligations under
this Agreement and the other Collateral Documents, except as may be otherwise
specified in such Joinder Agreement.

 



19  

 

 

Section 8.17                  Intercreditor Agreement. This Agreement (other
than Section 2.01 of this Agreement) and each other Collateral Document (other
than Section 2.01 of this Agreement) are subject to the terms and conditions set
forth in the Intercreditor Agreements in all respects and, in the event of any
conflict between the terms of either Intercreditor Agreement and this Agreement
(other than Section 2.01 of this Agreement), the terms of such Intercreditor
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, the priority of the Lien and Security Interest granted to the
Collateral Agent pursuant to this Agreement and any other Collateral Document
and the exercise of any right or remedy in respect of the Collateral by the
Collateral Agent hereunder or under any other Collateral Document are subject to
the provisions of the Intercreditor Agreements. Without limiting the generality
of the foregoing, and notwithstanding anything herein to the contrary, all
rights and remedies with respect to the Collateral of the Collateral Agent (and
the Secured Parties) shall be subject to the terms of the Intercreditor
Agreements. Prior to Discharge of ABL Secured Obligations (as defined in the ABL
Intercreditor Agreement), the delivery of any ABL Priority Collateral to the ABL
Collateral Agent pursuant to the ABL Credit Agreement shall satisfy any delivery
requirement under the Indenture, the Notes or hereunder or under any other
Collateral Document with respect to such ABL Priority Collateral to the extent
that such delivery is consistent with the terms of the ABL Intercreditor
Agreement, and the ABL Collateral Agent shall hold such ABL Priority Collateral
as bailee for the Collateral Agent for the purpose of perfecting the Collateral
Agent’s security interest in the ABL Priority Collateral. Prior to the Discharge
of Credit Agreement Obligations (as defined in the Pari Passu Intercreditor
Agreement) that are Credit Agreement Obligations (as defined in the Pari Passu
Intercreditor Agreement), the delivery of any Collateral to the Term Loan
Collateral Agent pursuant to the Term Loan Agreement shall satisfy any delivery
requirement under the Indenture, the Notes or hereunder or under any other
Collateral Document with respect to such Collateral to the extent that such
delivery is consistent with the terms of the Pari Passu Intercreditor Agreement,
and the Term Loan Collateral Agent shall hold such Collateral as bailee for the
Collateral Agent for the purpose of perfecting the Collateral Agent’s security
interest in the Collateral.

 

Section 8.18                  Incorporation by Reference; Concerning the
Collateral Agent. Wilmington Trust, National Association is entering into this
Agreement solely in its capacity as Collateral Agent under the Indenture and not
in its individual or corporate capacity. In connection with its execution and
acting hereunder, the Collateral Agent is entitled to all of the rights,
privileges, protections, immunities, benefits and indemnities provided to it
under the Indenture and any corresponding provision of any Additional Pari Passu
Document, as if such rights, privileges, protections, immunities, benefits and
indemnities were set forth herein. Whether or not expressly stated therein, in
executing, delivering and performing its obligations under any other Collateral
Document, the Collateral Agent shall be entitled to the rights, privileges,
protections, immunities, benefits and indemnities granted to it under the
Indenture and any corresponding provision of any Additional Pari Passu Document.
The Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or the other Collateral Documents unless it shall
first receive such advice or concurrence of the Holders of a majority in
aggregate principal amount of the Notes (and, if applicable, a majority of the
Secured Parties) or the Applicable Authorized Representative in accordance with
the Pari Passu Intercreditor Agreement, and, if it so requests, it shall first
be indemnified to its satisfaction by the Holders (and, if applicable, the
Secured Parties) against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.

 

[SIGNATURE PAGES FOLLOW] 

 

20  

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 



GRANTORS: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION           By: /s/ David
Glick     Name: David Glick     Title: Senior Vice President, Investor Relations
and Treasurer           BURLINGTON COAT FACTORY HOLDINGS, LLC       By: /s/
David Glick     Name: David Glick     Title: Senior Vice President, Investor
Relations and Treasurer           BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS,
INC.       By: /s/ David Glick     Name: David Glick     Title: Senior Vice
President, Investor Relations and Treasurer           BURLINGTON COAT FACTORY OF
TEXAS, L.P.           By: /s/ David Glick     Name: David Glick     Title:
Senior Vice President, Investor Relations and Treasurer           BURLINGTON
COAT FACTORY OF KENTUCKY, INC.       By: /s/ David Glick     Name: David Glick  
  Title: Senior Vice President, Investor Relations and Treasurer



 

Signature Page to Security Agreement 

 

 

 

 



  BURLINGTON COAT FACTORY DIRECT CORPORATION           By: /s/ David Glick    
Name: David Glick     Title: Senior Vice President, Investor Relations and
Treasurer       BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK, INC.      
    By: /s/ David Glick     Name: David Glick     Title: Senior Vice President,
Investor Relations and Treasurer           BURLINGTON COAT FACTORY WAREHOUSE OF
NEW JERSEY, INC.           By: /s/ David Glick     Name: David Glick     Title:
Senior Vice President, Investor Relations and Treasurer           BURLINGTON
COAT FACTORY OF PUERTO RICO, LLC         By: /s/ David Glick     Name: David
Glick     Title: Senior Vice President, Investor Relations and Treasurer        
  COHOES FASHIONS OF CRANSTON, INC.           By: /s/ David Glick     Name:
David Glick     Title: Senior Vice President, Investor Relations and Treasurer

 



 

 

 



  BURLINGTON COAT FACTORY WAREHOUSE OF BAYTOWN INC           By: /s/ David Glick
    Name: David Glick     Title: Senior Vice President, Investor Relations and
Treasurer           BURLINGTON COAT FACTORY OF POCONO CROSSING, LLC          
By: /s/ David Glick     Name: David Glick     Title: Senior Vice President,
Investor Relations and Treasurer           BURLINGTON COAT FACTORY OF TEXAS,
INC.           By: /s/ David Glick     Name: David Glick     Title: Senior Vice
President, Investor Relations and Treasurer           BURLINGTON COAT FACTORY
REALTY OF EDGEWATER PARK, INC.           By: /s/ David Glick     Name: David
Glick     Title: Senior Vice President, Investor Relations and Treasurer        
  BURLINGTON COAT FACTORY REALTY OF PINEBROOK, INC.           By: /s/ David
Glick     Name: David Glick     Title: Senior Vice President, Investor Relations
and Treasurer



 

 

 

 



  BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK URBAN RENEWAL CORP.      
    By: /s/ David Glick     Name: David Glick     Title: Senior Vice President,
Investor Relations and Treasurer           BCF FLORENCE URBAN RENEWAL, L.L.C.  
        By: /s/ David Glick     Name: David Glick     Title: Senior Vice
President, Investor Relations and Treasurer           BCF FLORENCE URBAN RENEWAL
II, LLC           By: /s/ David Glick     Name: David Glick     Title: Senior
Vice President, Investor Relations and Treasurer           BURLINGTON
MERCHANDISING CORPORATION           By: /s/ David Glick     Name: David Glick  
  Title: Senior Vice President, Investor Relations and Treasurer          
BURLINGTON DISTRIBUTION CORP.           By: /s/ David Glick     Name: David
Glick     Title: Senior Vice President, Investor Relations and Treasurer

  



 

 

 



COLLATERAL AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
Collateral Agent           By: /s/ Barry D. Somrock     Name: Barry D. Somrock  
  Title: Vice President

 

 

 

  

SCHEDULE I

 

Grantors’ Names

 

Burlington Coat Factory Holdings, LLC 

Burlington Coat Factory Investments Holdings, Inc. 

Burlington Distribution Corp. (f/k/a Burlington Distribution of California,
Inc.) 

Burlington Merchandising Corporation 

Burlington Coat Factory Warehouse Corporation 

Burlington Coat Factory of Texas, Inc. 

Burlington Coat Factory of Texas, L.P. 

Burlington Coat Factory of Kentucky, Inc. 

BCF Florence Urban Renewal, L.L.C. 

BCF Florence Urban Renewal II, LLC 

Burlington Coat Factory Direct Corporation 

Burlington Coat Factory Realty of Edgewater Park, Inc. 

Burlington Coat Factory Realty of Pinebrook, Inc. 

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp. 

Burlington Coat Factory Warehouse of Edgewater Park, Inc. 

Burlington Coat Factory Warehouse of New Jersey, Inc. 

Burlington Coat Factory of Puerto Rico, LLC 

Cohoes Fashions of Cranston, Inc. 

Burlington Coat Factory Warehouse of Baytown Inc 

Burlington Coat Factory of Pocono Crossing, LLC

 

 

 

 

 

EXHIBIT A

 

ADDITIONAL GRANTOR JOINDER AGREEMENT

 

This Additional Grantor Joinder Agreement, dated as of _______, ____ (this
“Joinder Agreement”), is delivered pursuant to (a) Section 8.15 of the Security
Agreement, dated as of April 16, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by and among
Burlington Coat Factory Warehouse Corporation, a Florida corporation (the
“Company”), the Guarantors from time to time party hereto and each of the other
entities that may become a party thereto as provided therein (each of the
foregoing, a “Grantor” and collectively, the “Grantors”), and Wilmington Trust,
National Association, in its capacity as collateral agent for the Secured
Parties, (in such capacity and together with any successors in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Secured
Parties, (b) Section 16 of the Intellectual Property Security Agreement, dated
as of April 16, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “IP Security Agreement”) among the Company, the Grantors
from time to time party thereto and each of the other entities that may become a
party thereto as provided therein and the Collateral Agent and (c) Section 15 of
the Pledge Agreement, dated as of April 16, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”)
among the Company, the Guarantors from time to time party thereto and each of
the other entities that may become a party thereto as provided therein (each of
the foregoing, a “Pledgor” and collectively, the “Pledgors”) and the Collateral
Agent. Capitalized terms used herein but not defined herein are used herein with
the meaning given them in the Security Agreement, the IP Security Agreement and
the Pledge Agreement, as the case may be.

 

By executing and delivering this Joinder Agreement, the undersigned hereby
becomes a party to the Security Agreement, the IP Security Agreement and the
Pledge Agreement as a Grantor or Pledgor, as applicable, with the same force and
effect as if originally named as a Grantor or Pledgor, as applicable, therein,
and expressly assumes all obligations and liabilities of a Grantor or Pledgor,
as applicable, thereunder and, without limiting the generality of the foregoing,
as security for the payment or performance, as the case may be, in full of the
respective Secured Obligations of the undersigned, each Grantor hereby grants to
the Collateral Agent, its successors and permitted assigns, for its own benefit
and the benefit of the other Secured Parties, a security interest in, and
collaterally assigns to the Collateral Agent, its successors and permitted
assigns, for its own benefit and the benefit of the other Secured Parties, all
of such Grantor’s right, title and interest in, to and under the Collateral and
the Pledged Collateral (as defined in the Pledge Agreement) wherever located,
and whether now existing or hereafter arising or acquired from time to time.
From and after the date hereof, the undersigned shall for all purposes be a
party to the Security Agreement, the IP Security Agreement and the Pledge
Agreement and shall have the same rights, benefits and obligations as a Grantor
or Pledgor, as applicable, party thereto.

 

Without limiting the foregoing, the undersigned designates the Collateral Agent
as such Grantor’s true and lawful attorney, exercisable by the Collateral Agent
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, to file one or more Financing Statements,
amendments to Financing Statements, continuation statements, or to sign other
documents for the purpose of perfecting, confirming, continuing, or protecting
the Security Interest granted by each Grantor, without the signature of any
Grantor (each Grantor hereby appointing the Collateral Agent as such Person’s
attorney to sign such Person’s name to any such instrument or document, whether
or not an Event of Default exists), and naming any Grantor or the Grantors, as
debtors, and the Collateral Agent, as secured party. Any such financing
statement may indicate the Collateral as “all assets of the Grantor whether now
existing or hereafter acquired”, “all personal property of the debtor whether
now existing or hereafter acquired” or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC.

 



 

 

 

Notwithstanding the foregoing grant of authority to the Collateral Agent, each
Grantor or Pledgor, as applicable, hereby agrees to prepare and file or cause to
be filed, at its own expense, any Financing Statements, amendments to Financing
Statements, continuation statements or any other documents or instruments in
connection herewith in each applicable filing office as is necessary to perfect
or maintain the perfection of the Collateral Agent’s security interest in the
Collateral and the Pledged Collateral and to deliver to the Collateral Agent a
file stamped copy of each such Financing Statement, amendment thereto,
continuation statement or other document or instrument in connection with this
Agreement or any other Collateral Document.

 

Without limiting the provisions of the immediately preceding paragraph and in
furtherance of the provisions of the second paragraph of this Joinder Agreement,
the Collateral Agent hereby designates each undersigned Grantor as the
Collateral Agent’s true and lawful attorney, with full power of substitution, at
such Grantor’s option, to file one or more Financing Statements, amendments to
Financing Statements, continuation statements, or to sign other documents solely
for the purpose of perfecting, confirming, continuing, or protecting the
Security Interest granted by such Grantor, but not releasing or deleting any
Collateral, without the signature of the Collateral Agent, and naming any
Grantor or the Grantors, as debtors, and the Collateral Agent, as secured party.
Any such financing statement may indicate the Collateral as “all assets of the
Grantor whether now existing or hereafter acquired”, “all personal property of
the debtor whether now existing or hereafter acquired” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC.

 

The information set forth in Annex I is hereby added to the information set
forth in Schedules I and 4.10 to the Security Agreement, the information in
Annex II is hereby added to the information set forth in Exhibits A through D to
the IP Security Agreement and the information set forth in Annex III is hereby
added to the information set forth in Schedule I to the Pledge Agreement.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in the Security Agreement, the IP Security Agreement
and the Pledge Agreement applicable to it is true and correct in all material
respects on and as the date hereof as if made on and as of such date, except to
the extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, if a representation and warranty is qualified as to materiality,
the materiality qualifier shall be disregarded with respect to such
representation and warranty.

 

This Joinder Agreement shall be governed by, construed and enforced in
accordance with, the internal law of the State of New York without reference to
conflicts of law rules other than Section 5-1401 of the General Obligations Law
of the State of New York except that matters concerning the validity and
perfection of a security interest shall be governed by the conflict of law rules
set forth in the UCC. The undersigned hereby consents to the application of New
York civil law to the construction, interpretation and enforcement of this
Joinder Agreement, and to the application of New York civil law to the
procedural aspects of any suit, action or proceeding relating thereto,
including, but not limited to, legal process, execution of judgments and other
legal remedies.

 

This Joinder Agreement may be executed in any number of identical counterparts,
any set of which signed by all the parties hereto shall be deemed to constitute
a complete, executed original for all purposes. Transmission by facsimile, “PDF”
or similar electronic format of an executed counterpart of this Joinder
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

 

[This Space Intentionally Left Blank]


 



 

 

 

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 



  [Additional Grantor]         By:       Name:     Title:

 

ACKNOWLEDGED AND AGREED
as of the date of this Joinder Agreement
first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Agent

 

By:     Name:   Title:

 

 

 

 



annex I

 

[New Grantor to complete as appropriate]

 

 

 

 



SCHEDULE I

 

Grantors’ Names, Location, Etc.

 

Name of Grantor

Type of

Organization

(e.g. corporation,

limited liability

company, limited

partnership)

Jurisdiction of Organization/Formation

Organization Identification

Number

Federal

Taxpayer

Identification

Number

                           



 

 



 

 

 

Annex II

 

[New Grantor to complete as appropriate]

 

 

 

 



EXHIBIT A

List of Copyrights

 

Copyright Registrations and Applications

 

 

 

 

EXHIBIT B

List of Patents

 

Patents and Patent Applications

 

 

 

 

EXHIBIT C

 

List of Trademarks

 

Trademark Registrations and Applications

 

U.S. Federal

 

Country Trademark Status App/Reg. No. App/Reg. Date          

 

U.S. State

 

Country Trademark Status Reg. No. Reg. Date          

 



Domain Name Registrations

 

Internet domain name registrations



 

 

 

 

EXHIBIT D

 

List of Licenses

 

Copyright Licenses

 

Vendor Type Effective Date      

 



Patent Licenses

 



Trademark Licenses

 



 

 

 



Annex III

 

[New Grantor to complete as appropriate]

 

 

 

 

SCHEDULE I

 

None of the issuers has any authorized, issued or outstanding shares of its
capital stock of any class or any commitments to issue any shares of its capital
stock of any class or any securities convertible into or exchangeable for any
shares of its capital stock of any class except as otherwise stated in the
Schedule I.

 

Issuer Record Owner Class of Shares

Number of

Shared held

by Record

Owner

Number of

Issued and

Outstanding

Shares

Percentage of

Shares held

by Record

Owner

                       

 

 